                                 Case 21-00371-RLM-11             DocFor
                                                                      14-1     Filed
                                                                         Property:     02/02/21
                                                                                   Springhill           EODLand
                                                                                              Suites - Sugar 02/02/21 10:27:59   Pg 1 of 15
                                                                              Income Statement POR
                                                                                As of 12/31/2020
                                        YTD     YTD Bud    YTD Var $

Summary
Rooms Available                      34,404      34,404            0
Rooms Sold                           14,458      18,823      (4,365)
Occ %                               42.02%      54.71%     (12.69%)
ADR                                   77.08       99.24      (22.16)
RevPar                                32.39       54.30      (21.91)
Operating Revenue
Room Revenue                       1,114,385   1,868,005   (753,620)
F & B Revenue                          6,697      20,888    (14,191)
Other Operated Departments            17,842      38,201    (20,359)
Miscellaneous Income                  35,777           0      35,777

Total Sales                       1,174,701    1,927,094   (752,392)

Departmental Expenses
Room Expenses                       396,344      525,721   (129,377)
F & B Expenses                        4,554        8,241     (3,687)
Other Operated Depts. Expenses        8,700       14,264     (5,564)

Total Departmental Expenses        409,598      548,226    (138,628)

Total Departmental Income          765,103     1,378,867   (613,764)

Undistributed Operating Expenses
Admin & General                     116,718      171,396    (54,678)
Infomation & Telcom                  39,204       44,733     (5,529)
Sales & Marketing                   200,466      251,475    (51,010)
Property Ops & Maint                 89,043      100,133    (11,090)
Utilities                            60,130       61,911     (1,781)

Total Undistributed Expenses       505,561      629,649    (124,088)

Gross Operating Profit             259,542      749,219    (489,676)
GOP %                              22.09%       38.88%     (16.78%)

Management Fees                      40,235       67,448    (27,214)

Income Before Non-Oper. Expenses 219,308        681,770    (462,463)

Non-Operating Expenses
Rent                                      0          600       (600)
Property & Other Taxes              205,200      205,197           3
Insurance                            41,150       43,435     (2,284)
Other Non-Operating Expenses              0            0           0

Total Non-Operating Expenses       246,350      249,231      (2,881)

EBITDA                             (27,043)     432,539    (459,582)

Depreciation & Amortization         433,564      433,564           0
Interest                             87,392      418,072   (330,680)
Income Taxes                              0            0           0

Net Income                        (547,998)    (419,097)   (128,901)
                                    Case 21-00371-RLM-11               DocFor
                                                                           14-1     Filed
                                                                              Property:     02/02/21
                                                                                        Springhill           EODLand
                                                                                                   Suites - Sugar 02/02/21 10:27:59   Pg 2 of 15
                                                                                   Income Statement POR
                                                                                     As of 12/31/2020
                                           YTD     YTD Bud     YTD Var $

Rooms Department

Revenue
Transient - Retail                    1,032,861      691,891      340,970
Transient - Discount                          0      373,893    (373,893)
Transient - Negotiated                        0      329,711    (329,711)
Transient - Qualified                         0      227,294    (227,294)
Transient - Opaque                            0       22,010     (22,010)
Transient - Other                         (238)      123,492    (123,730)
Total Transient Revenue              1,032,623    1,768,291    (735,668)
Group - SMERF                            78,165       99,714     (21,549)
Total Group Revenue                     78,165       99,714     (21,549)
Total Contract Revenue                        0            0            0

Guaranteed No Show                       3,598            0        3,598
Total Other Room Revenue                 3,598            0        3,598

Total Room Revenue                   1,114,385    1,868,005    (753,620)

Salaries and Wages
Management
Payroll - Ops Mgr/AGM                   16,927       37,000      (20,073)

Non-Management
Payroll - Breakfast Attendant            6,254       18,746      (12,492)
Payroll - Guest Room Attendant          61,637       83,928      (22,291)
Payroll - Guest Service Rep             43,207       41,595         1,612
Payroll - Front Desk Supervisor         18,384       26,791       (8,407)
Payroll - Housekeeping Supervisor       16,208       25,250       (9,042)
Payroll - House Person                   5,154            0         5,154
Payroll - Laundry Attendant             22,699       23,899       (1,200)
Payroll - Night Auditor                 42,028       36,234         5,794
Bonus                                    1,152        1,110            42
Total Room Salaries & Wages           233,649      294,553      (60,904)

Payroll Taxes & Benefits
Payroll Taxes                            19,836       26,410      (6,574)
Workers Compensation                      1,124        2,934      (1,811)
Insurance Benefits                        5,141        6,500      (1,359)
Employee Relations                        1,142        5,645      (4,503)
Total Rooms PR Taxes & Benefits         27,242       41,490     (14,247)

Total Rooms Payroll                   260,892      336,043      (75,151)

Other Expenses
Cleaning Supplies                        6,497        5,269         1,228
Contract Cleaning                            0        2,914       (2,914)
Complimentary F & B                     48,916       75,272      (26,356)
Cable TV                                15,078       15,420         (342)
Guest Relations                          3,047        3,011            36
TA Commissions                          18,149       41,843      (23,694)
Equipment Rental                             0        1,350       (1,350)
Walked Guest                                 0            0             0
Guest Supplies                          18,148       18,818         (670)
Laundry Supplies                         9,945        5,269         4,676
                             Case 21-00371-RLM-11             DocFor
                                                                  14-1     Filed
                                                                     Property:     02/02/21
                                                                               Springhill           EODLand
                                                                                          Suites - Sugar 02/02/21 10:27:59   Pg 3 of 15
                                                                          Income Statement POR
                                                                            As of 12/31/2020
                                    YTD     YTD Bud    YTD Var $

Linen                              6,287      10,538     (4,251)
Reservations                       8,086       7,339         747
Training/Meetings                    225           0         225
Travel                                 0           0           0
Uniforms                           1,075       2,635     (1,560)

Total Room Other Expenses        135,452    189,678     (54,226)

Total Room Expenses              396,344    525,721    (129,377)

Rooms Department Profit (Loss)   718,041   1,342,284   (624,243)
                             Case 21-00371-RLM-11            DocFor
                                                                 14-1     Filed
                                                                    Property:     02/02/21
                                                                              Springhill           EODLand
                                                                                         Suites - Sugar 02/02/21 10:27:59   Pg 4 of 15
                                                                         Income Statement POR
                                                                           As of 12/31/2020
                                  YTD     YTD Bud    YTD Var $

Room Statistics

Transient - Retail #             13,605     6,457         7,148
Transient - Discount #                0     3,914       (3,914)
Transient - Negotiated #              0     3,227       (3,227)
Transient - Qualified #               0     2,476       (2,476)
Transient - Opaque #                  0       360         (360)
Transient - Other #                   0     1,268       (1,268)
Total Transient Rooms Sold      13,605     17,702      (4,097)
Group - SMERF #                     853     1,121         (268)
Total Group Rooms Sold             853      1,121        (268)
Total Contract Rooms Sold             0         0             0

Total Rooms Sold                14,458     18,823      (4,365)

Complimentary Rooms #              126          0          126

Total Rooms Occupied            14,584     18,823      (4,239)

Average Daily Rate
Transient ADR                    75.90      99.89       (23.99)
Group ADR                        91.64      88.95          2.68
Contract ADR                       0.00       0.00         0.00
Total ADR                        77.08      99.24      (22.16)
Occ %                          42.02%     54.71%     (12.69%)
RevPar                           32.39      54.30      (21.91)



Out of Order Rooms #             5,020          0        5,020
Guaranteed No Shows #               84          0           84
                                  Case 21-00371-RLM-11          DocFor
                                                                    14-1     Filed
                                                                       Property:     02/02/21
                                                                                 Springhill           EODLand
                                                                                            Suites - Sugar 02/02/21 10:27:59   Pg 5 of 15
                                                                            Income Statement POR
                                                                              As of 12/31/2020
                                       YTD    YTD Bud    YTD Var $

Food & Beverage Department

Revenue
Food Sales - Breakfast                    0          0           0
Food Sales - Lunch                        0          0           0
Food Sales - Dinner                    (87)      1,882     (1,969)
Total Food Revenue                    (87)       1,882    (1,969)
Beverage Sales - Beer                1,426       5,645     (4,220)
Beverage Sales - Liquor              5,007      11,291     (6,284)
Beverage Sales - Wine                   352      2,070     (1,718)
Beverage Sales - Other                    0          0           0
Total Beverage Revenue               6,784     19,006    (12,222)
Total Banquet/Catering Revenue            0          0           0
Total F&B Other Revenue                   0          0           0

Total F & B Revenue                  6,697     20,888    (14,191)

Cost of Sales
Cost of Food Sales                        0       677        (677)
Cost of Food %                         0.00      0.36       (0.36)
Cost of Beer Sales                        0     1,524      (1,524)
Cost of Beer %                         0.00      0.27       (0.27)
Cost of Liquor Sales                    647     3,049      (2,401)
Cost of Liquor %                       0.13      0.27       (0.14)
Cost of Wine Sales                      245       559        (314)
Cost of Wine %                         0.70      0.27         0.43
Cost of Beverage Other                  105         0          105
Cost of Bev Other %                    0.00      0.00         0.00

Total F & B Cost of Sales              998      5,810      (4,813)
Total Cost of Sales %                 6.71       3.59         3.12

F & B Gross Operating Profit         5,700     15,078      (9,378)

Salaries & Wages
Management

Non-Management
Payroll - Bartender                    503          0         503
Total F & B Salaries & Wages           503          0         503

Payroll Taxes & Benefits
Payroll Taxes                           69          0          69
Insurance Benefits                     121          0         121
Total F & B PR Taxes & Benefits        190          0         190

Total F & B Payroll                    693          0         693

Other Expenses
China/Glass/Silverware                    0       209        (209)
Cleaning Supplies                         0         0            0
Contract Services                       500     1,200        (700)
Licenses & Permits                    2,364       500        1,864
Menus                                     0       209        (209)
Paper & Plastics                          0       313        (313)
                             Case 21-00371-RLM-11        DocFor
                                                             14-1     Filed
                                                                Property:     02/02/21
                                                                          Springhill           EODLand
                                                                                     Suites - Sugar 02/02/21 10:27:59   Pg 6 of 15
                                                                     Income Statement POR
                                                                       As of 12/31/2020
                                 YTD    YTD Bud   YTD Var $


Total F & B Other Expenses      2,864     2,431        432

Total F & B Expenses            3,557     2,431      1,126

F & B Dept. Profit (Loss)       2,143    12,647   (10,503)
                           Case 21-00371-RLM-11          DocFor
                                                             14-1     Filed
                                                                Property:     02/02/21
                                                                          Springhill           EODLand
                                                                                     Suites - Sugar 02/02/21 10:27:59   Pg 7 of 15
                                                                     Income Statement POR
                                                                       As of 12/31/2020
                                YTD     YTD Bud   YTD Var $

Food Statistics

Customers/Average Check
Food Breakfast Avg Ck            0.00      0.00        0.00
Food Lunch Avg Ck                0.00      0.00        0.00
Food - Dinner Customers             3         0           3
Food Dinner Avg Ck            (28.96)      0.00     (28.96)
Banq Breakfast Avg Ck            0.00      0.00        0.00
Banq Lunch Avg Ck                0.00      0.00        0.00
Banq Dinner Avg Ck               0.00      0.00        0.00
Banq Coffee Break Avg Ck         0.00      0.00        0.00
Banq Reception Avg Ck            0.00      0.00        0.00
                                Case 21-00371-RLM-11          DocFor
                                                                  14-1     Filed
                                                                     Property:     02/02/21
                                                                               Springhill           EODLand
                                                                                          Suites - Sugar 02/02/21 10:27:59   Pg 8 of 15
                                                                          Income Statement POR
                                                                            As of 12/31/2020
                                      YTD    YTD Bud   YTD Var $

Minor Operated Departments

Departmental Revenue
Coin Laundry Revenue                     0       565       (565)
Meeting Room Rental                  2,728     9,409     (6,682)
A/V Rental                               0       376       (376)
Dry Cleaning Revenue                 1,134       753         381
Market Revenue                      13,981    27,098    (13,117)

Total Minor Operated Revenue        17,842    38,201   (20,359)

Departmental Expenses
Dry Cleaning Expense                    66       715       (649)
Market Expense                       8,634    13,549     (4,915)

Total Minor Operated Expenses        8,700    14,264     (5,564)

Minor Operated Departmenal Profit
Coin Laundry Profit                      0       565       (565)
Meeting Room Profit                  2,728     9,409     (6,682)
A/V Rental Profit                        0       376       (376)
Dry Cleaning Profit                  1,068        38       1,030
Catering Profit                          0         0           0
Market Profit                        5,347    13,549     (8,202)
Market Profit %                       0.38      0.50      (0.12)
Parking Profit                           0         0           0

Total Minor Operated Profit          9,142    23,936   (14,795)




Miscellaneous Income

Revenue
Cancellation Fees                   11,508         0      11,508
Internet Income                        158         0         158
Miscellaneous Income                22,518         0      22,518
Pet Fees                               100         0         100
Smoking Fees                         1,492         0       1,492

Total Miscellaneous Income          35,777        0      35,777
                                  Case 21-00371-RLM-11           DocFor
                                                                     14-1     Filed
                                                                        Property:     02/02/21
                                                                                  Springhill           EODLand
                                                                                             Suites - Sugar 02/02/21 10:27:59   Pg 9 of 15
                                                                             Income Statement POR
                                                                               As of 12/31/2020
                                       YTD     YTD Bud   YTD Var $

Administrative & General

Salaries & Wages
Management
Payroll - General Manager            58,107     62,476     (4,369)

Non-Management
Bonus                                 9,756      9,371         385
Total A & G Salaries & Wages         67,863     71,847     (3,984)

Payroll Taxes & Benefits
Payroll Taxes                         1,518      5,623      (4,105)
Workers Compensation                    603          0          603
Insurance Benefits                    3,305      4,083        (778)
Employee Relations                       44          0           44
Total A & G PR Taxes & Benefits       5,471      9,706     (4,235)

Total A & G Payroll                  73,334     81,553     (8,219)

Other Expenses
Accounting Charges                     2,200     7,200     (5,000)
Bad Debt                               1,904       747       1,157
Chargebacks                           12,593         0      12,593
Bank Service Charges                     503       618       (115)
Cash Overage/Shortage                    405         0         405
Over/Short for Accounting           (36,258)         0    (36,258)
A&G Allocations                        8,551    13,680     (5,129)
Equipment Rental                           0     2,400     (2,400)
Credit Card Commissions               30,819    42,964    (12,146)
Dues & Subscriptions                   3,629     1,000       2,629
Lobby Music                            1,104     1,200        (96)
Equipment Rental                           0         0           0
Fines for Late Payments                2,774         0       2,774
Licenses & Permits                     1,134         0       1,134
Recruiting                             1,627     2,400       (773)
Meals                                  1,594       941         653
Printing & Office                      2,123     3,387     (1,264)
Overdraft/Returned Check Fee             894         0         894
Payroll Processing                     2,021     2,367       (346)
Postage & Delivery Charges               389       300          89
Legal Fees                               344         0         344
Training/Meetings                        148     4,500     (4,352)
Transportation                             0         0           0
Travel                                 4,818     5,950     (1,132)
Auto/Mileage                              68       188       (120)

Total A & G Other Expenses           43,384     89,843   (46,459)

Total A & G Expenses                116,718    171,396   (54,678)
                               Case 21-00371-RLM-11          Doc For
                                                                 14-1     Filed
                                                                     Property:    02/02/21
                                                                               Springhill          EODLand
                                                                                          Suites - Sugar 02/02/21 10:27:59   Pg 10 of 15
                                                                          Income Statement POR
                                                                            As of 12/31/2020
                                     YTD    YTD Bud   YTD Var $

Information & Telecommunication System

Cost of Services
Cost of Cell Phones                   225     2,700     (2,475)
Cost of Internet Services          16,953    14,400       2,553
Cost of Local Calls                 9,394    10,200       (806)
Cost of Long Distance Calls           294         0         294

Total I & T Cost of Services      26,866     27,300      (434)

System Expenses
M3 System Costs                     6,064     7,256     (1,192)
Food & Beverage Systems                 0       700       (700)
Information Systems                 2,150     2,136          14
PMS Costs                           1,064     5,781     (4,717)
Sales & Marketing Systems           1,633       660         973

Total I & T System Expenses       10,911     16,533     (5,622)

Other Expenses
IT/Web Expense                      1,427       900        527

Total I & T Other Expenses         1,427       900         527

Total Information & Telecom. Expenses
                                   39,204    44,733     (5,529)
                              Case 21-00371-RLM-11              Doc For
                                                                    14-1     Filed
                                                                        Property:    02/02/21
                                                                                  Springhill          EODLand
                                                                                             Suites - Sugar 02/02/21 10:27:59   Pg 11 of 15
                                                                             Income Statement POR
                                                                               As of 12/31/2020
                                        YTD    YTD Bud   YTD Var $

Sales & Marketing

Salaries & Wages
Management
Payroll - Salary Managers             37,874    51,500    (13,626)

Non-Management
Bonus                                  4,680     4,635         45
Total Sales & Mktg Sal. & Wages       42,554    56,135   (13,581)

Payroll Taxes & Benefits
Payroll Taxes                          3,441     4,635      (1,194)
Insurance Benefits                     2,933     4,073      (1,140)
Employee Relations                         2         0            2
Total Sales & Mktg PR Taxes & Ben.     6,375     8,708     (2,333)

Total Sales & Mktg Payroll            48,930    64,843   (15,913)

Other Expenses
Sales Allocations                      3,524     3,240         284
Client Relations                           0       941       (941)
Dues & Subscriptions                     350       175         175
Revenue Management                     1,342     5,220     (3,878)
Franchise Fee                         65,204    93,400    (28,196)
Frequent Stay Program                 30,015    22,416       7,599
Brand Marketing Fees                  51,101    56,040     (4,940)
Operating Supplies                         0         0           0
Training/Meetings                          0     3,400     (3,400)
Travel                                     0     1,800     (1,800)
Meals                                      0         0           0

Total Sales & Mktg Other Expenses 151,536      186,632   (35,096)

Total Sales & Mktg Expenses          200,466   251,475   (51,010)
                                Case 21-00371-RLM-11          Doc For
                                                                  14-1     Filed
                                                                      Property:    02/02/21
                                                                                Springhill          EODLand
                                                                                           Suites - Sugar 02/02/21 10:27:59   Pg 12 of 15
                                                                           Income Statement POR
                                                                             As of 12/31/2020
                                      YTD    YTD Bud   YTD Var $

Property Operations & Maintenance

Salaries & Wages
Managment
Payroll - Salary Managers           13,406    42,000    (28,594)

Non-Management
Payroll - Other Maintenance          3,943         0      3,943
Bonus                                1,260     1,260          0
Total POM Salaries & Wages          18,610    43,260   (24,650)

Payroll Taxes & Benefits
Payroll Taxes                        2,085     3,780      (1,695)
Insurance Benefits                       0         0            0
Employee Relations                     403         0          403
Total POM PR Taxes & Benefits        2,488     3,780     (1,292)

Total POM Payroll                   21,098    47,040   (25,942)

Other Expenses
Building Repairs                     6,433    10,350     (3,917)
Common Area Fees                     7,344         0       7,344
Maintenance Allocations              1,457     3,240     (1,783)
Dues & Subscriptions                     0         0           0
Electrical & Mechanical Equipment        0         0           0
Elevators                           10,849     6,000       4,849
Engineering Supplies                 4,102     6,586     (2,484)
Equipment Rental                         0         0           0
Grounds Maintenance & Landscaping    7,680     8,400       (720)
HVAC Repairs                         2,944     2,179         765
Ice Machine Repairs                    946         0         946
Laundry Equipment                      572         0         572
Licenses & Permits                     157         0         157
Life/Safety                          4,772     3,486       1,286
Light Bulbs                          2,405         0       2,405
Painting & Decorating                   80         0          80
Pest Control                         4,481     3,852         629
Plumbing                             5,237         0       5,237
Swimming Pool                        4,034     4,800       (766)
Television & Radio Repair                0         0           0
Travel                                 209         0         209
Waste Removal                        4,244     4,200          44

Total POM Other Expenses            67,946    53,093     14,852

Total POM Expenses                  89,043   100,133   (11,090)
                  Case 21-00371-RLM-11          Doc For
                                                    14-1     Filed
                                                        Property:    02/02/21
                                                                  Springhill          EODLand
                                                                             Suites - Sugar 02/02/21 10:27:59   Pg 13 of 15
                                                             Income Statement POR
                                                               As of 12/31/2020
                        YTD    YTD Bud   YTD Var $

Utilities

Electricity           30,522    34,625     (4,103)
Gas & Oil              5,721     7,715     (1,994)
Water & Sewer         23,887    19,571       4,316

Total Utilities      60,130     61,911     (1,781)
                               Case 21-00371-RLM-11              Doc For
                                                                     14-1     Filed
                                                                         Property:    02/02/21
                                                                                   Springhill          EODLand
                                                                                              Suites - Sugar 02/02/21 10:27:59   Pg 14 of 15
                                                                              Income Statement POR
                                                                                As of 12/31/2020
                                        YTD    YTD Bud    YTD Var $

Management Fees
Management Fees                       40,235    67,448      (27,214)

Total Management Fees                40,235     67,448     (27,214)



Non-Operating Expenses

Equipment Lease                           0        600         (600)

Total Rent and Lease Expense              0        600        (600)

Real Estate Taxes                    183,168   183,168           (0)
Property Taxes                        22,032    22,028             4

Total Property & Other Taxes        205,200    205,197            3

Building Insurance                    41,150    43,435       (2,284)

Total Insurance                      41,150     43,435      (2,284)



Total Other Non-Operating Expenses        0          0            0

Total Non-Operating Expenses        246,350    249,231      (2,881)




Depreciation & Amortization
Depreciation                         398,546    398,546           0
Amortization                          35,018     35,018           0
Total Depreciation & Amortization   433,564    433,564            0

Interest Expense
Mortgage Interest                     87,182    418,072    (330,890)
Note Interest                            210          0          210
Total Interest Expense               87,392    418,072    (330,680)

Income Taxes
Total Income Taxes                        0          0            0
                                    Case 21-00371-RLM-11           Doc For
                                                                       14-1     Filed
                                                                           Property:    02/02/21
                                                                                     Springhill          EODLand
                                                                                                Suites - Sugar 02/02/21 10:27:59   Pg 15 of 15
                                                                                Income Statement POR
                                                                                  As of 12/31/2020
                                          YTD    YTD Bud    YTD Var $

BUDGETED PAYROLL

Payroll - Ops Mgr/AGM                   16,927     37,000    (20,073)
Payroll - Front Desk Supervisor         18,384     26,791     (8,407)
Payroll - Housekeeping Supervisor       16,208     25,250     (9,042)
Payroll - Guest Service Rep             43,207     41,595       1,612
Payroll - Breakfast Attendant            6,254     18,746    (12,492)
Payroll - Guest Room Attendant          61,637     83,928    (22,291)
Payroll - House Person                   5,154          0       5,154
Payroll - Laundry Attendant             22,699     23,899     (1,200)
Payroll - Night Auditor                 42,028     36,234       5,794
Bonus                                    1,152      1,110          42
Total Rooms Payroll                   233,649    294,553    (60,904)

Payroll - Bartender                       503          0          503
Total F&B Payroll                         503          0          503

Payroll - General Manager               58,107     62,476      (4,369)
Bonus                                    9,756      9,371          385
Total A&G Payroll                      67,863     71,847      (3,984)

Payroll - Salary Managers               37,874     51,500     -13,626
Bonus                                    4,680      4,635          45
Total Sales Payroll                    42,554     56,135    (13,581)

Payroll - Salary Managers               13,406     42,000    (28,594)
Payroll - Other Maintenance              3,943          0       3,943
Bonus                                    1,260      1,260           0
Total Maint Payroll                    18,610     43,260    (24,650)




Total Payroll                         363,180    465,796    -102,616
Payroll %                             30.92%     24.17%       6.75%



A&G Allocations                         8,551      13,680     (5,129)
Sales Allocations                       3,524       3,240         284
Maintenance Allocations                 1,457       3,240     (1,783)
Total Allocations                      13,532     20,160      -6,629
Total Payroll + Allocations           376,711    485,956    -109,244
Payroll & Allocation %                32.07%     25.22%       6.85%
